 

 Exhibit 10.1

AMENDED AND RESTATED OPERATING AGREEMENT
 
 
THIS AMENDED AND RESTATED OPERATING AGREEMENT (this “Amended and Restated
Agreement”) is effective as of April 1, 2020 (the “Effective Date”), by and
between Lazarus Energy Holdings, LLC, a Delaware limited liability company
(“LEH”), Blue Dolphin Energy Company, a Delaware corporation (“Blue Dolphin”),
Lazarus Energy, LLC, a Delaware limited liability company (“LE”), Lazarus
Refining & Marketing, LLC, a Delaware limited liability company (“LRM”), Nixon
Product Storage, LLC, a Delaware limited liability company (“NPS”), Blue Dolphin
Pipe Line Company, a Delaware corporation (“BDPL”), Blue Dolphin Petroleum
Company, a Delaware corporation (“BDPC”) and Blue Dolphin Services Co., a Texas
corporation (“BDSC”). (LEH, Blue Dolphin, LE, LRM, NPS, BDPL, BDPC and BDSC are
collectively referred to herein as the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, Blue Dolphin, LE, LRM, NPS, BDPL, BDPC and BDSC desire to engage LEH to
manage and operate the companies thereto, and LEH has previously provided
management services in the areas of operations and management of the business of
certain of the companies thereto (collectively the “Services”); and
 
WHEREAS, following the expiration of the Amended and Restated Operating
Agreement dated April 1, 2017, by and among LEH, LE and Blue Dolphin, the
agreement between the parties requires evaluation and renewal.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties hereto agree as follows:
 
1.          Commencing on the Effective Date and throughout the Term of this
Amended and Restated Agreement, LEH agrees to perform the Services in the
interest of Blue Dolphin, LE, LRM, NPS, BDPL, BDPC and BDSC, subject to the
terms and conditions stated herein. The Services shall be performed on a
continuing basis without any further specific requests or instructions.
 
2.           For the purposes of certainty, it is understood and agreed that the
term “Services” does not include any activities that can be exercised by LEH as
a shareholder and the Services shall be provided in a way that is independent of
any such shareholding.
 
3.           Quality. The Services provided by LEH hereunder shall be provided
in a good and workmanlike manner in accordance with prevailing industry
standards.
 
 
 

 
 
4.            Compensation. In consideration for the Services hereunder:
 
(a)            Blue Dolphin, LE, LRM, NPS, BDPL, BDPC and BDSC shall reimburse
LEH at cost for all direct expenses, either paid directly by LEH or financed
with LEH’s credit card. Amounts payable to LEH shall be invoiced by LEH weekly,
but may be reimbursed sooner.
 
(b)            Blue Dolphin shall also pay to LEH a management fee equal to 5%
of all consolidated operating costs, excluding crude costs, depreciation,
amortization and interest (the “Management Fee”).
 
5.            Term. The “Term” of this Amended and Restated Agreement shall
begin on the Effective Date and shall expire upon the earliest to occur of the
following:
 
(a)            Upon the third anniversary of the Effective Date, which
termination date shall be April 1, 2023.
 
(b)            Upon written notice of either party upon the material breach of
this Amended and Restated Agreement by the other party.
 
(b)            Upon 90 days’ notice by the Board of Directors of Blue Dolphin
(the “Board”) if the Board determines that this Amended and Restated Agreement
is not in the best interest of Blue Dolphin, LE, LRM, NPS, BDPL, BDPC and/or
BDSC.
 
The termination of this Amended and Restated Agreement shall not affect the
survival of Section 6 of this Amended and Restated Agreement.
 
6.            Indemnification.
 
(a)            LEH will indemnify, defend and hold harmless Blue Dolphin, LE,
LRM, NPS, BDPL, BDPC, BDSC, and their affiliates, and their respective officers,
directors and employees, from and against any claim or liability arising from
the negligence or willful misconduct of LEH, or from any injury suffered or
alleged to be suffered by any employee of LEH.
 
(b)            Blue Dolphin, LE, LRM, NPS, BDPL, BDPC and BDSC will indemnify,
defend and hold harmless LEH, its affiliates, and their respective officers,
directors and employees, from and against any claim or liability arising from
the negligence or willful misconduct of Blue Dolphin, LE, LRM, NPS, BDPL, BDPC
or BDSC.
 
7.           Remedies. If any legal action or other proceeding is brought for
the enforcement of this Amended and Restated Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with any of the
provisions of this Amended and Restated Agreement, the successful or prevailing
party or parties shall be entitled to recover reasonable attorneys' fees and
other costs incurred in that action or proceeding in addition to any other
relief to which it or he may be entitled at law or equity.
 
 

 
 
8.           Successors. This Amended and Restated Agreement shall be binding
upon each of the Parties upon their execution, and inure to the benefit of the
Parties hereto and their successors and assigns. Any assignee whatsoever will be
bound by the obligations of the assigning party under this Amended and Restated
Agreement, and any assignment shall not diminish the liability or obligation of
the assignor under the terms of this Amended and Restated Agreement unless
otherwise agreed.
 
9.           Severability. In the event that any one or more of the provisions
contained in this Amended and Restated Agreement or in any other instrument
referred to herein, shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Amended and Restated Agreement or
any such other instrument.
 
10.          Paragraph Headings. The paragraph headings used herein are
descriptive only and shall have no legal force or effect whatsoever.
 
11.          Gender. Whenever the context so requires, the masculine shall
include the feminine and neuter, and the singular shall include the plural and
conversely.
 
12.          Governing Law. This Amended and Restated Agreement shall be
governed by and construed in accordance with the laws of the state of Texas
applicable to agreements and contracts executed and to be wholly performed
there, without giving effect to the conflicts of law principles thereof. Venue
for any action brought in connection herewith shall lie in Harris County, Texas.
 
13.           Remedies. In the event of any action, dispute or litigation from
the Parties hereto relating to the interpretation or enforcement of this Amended
and Restated Agreement or otherwise relating to the subject matter hereof, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
court costs.
 
14.           Multiple Counterparts. This Amended and Restated Agreement may be
executed in multiple counterparts, each of which shall be deemed an original.
 
15.           Waiver. Any waiver by either party to be enforceable must be in
writing and no waiver by either party shall constitute a continuing waiver.
 
16.           Cross References. References in this Amended and Restated
Agreement to Articles, Sections, Exhibits, or Schedules shall be deemed to be
references to Articles, Sections, Exhibits, and Schedules of this Amended and
Restated Agreement unless the context specifically and expressly requires
otherwise.
 
17.          Entire Agreement. This Amended and Restated Agreement and the other
agreements referred to herein set forth the entire understanding of the Parties
hereto relating to the subject matter hereof and thereof and supersede all prior
agreements and understandings among or between any of the Parties relating to
the subject matter hereof and thereof.
 
[Remainder of page intentionally left blank; signature page to follow.]
 
 

 
 
IN WITNESS WHEREOF, the Parties have executed this Amended and Restated
Agreement as of the date and year first set forth above.
 
 
 
BLUE DOLPHIN ENERGY COMPANY
 
LAZARUS ENERGY HOLDINGS, LLC
 
 
 
/s/ JONATHAN P. CARROLL
 
/s/ JONATHAN P. CARROLL
Jonathan P. Carroll
 
Jonathan P. Carroll
President
 
Managing Member
 
 
 
LAZARUS ENERGY, LLC
 
 
 
 
 
/s/ JONATHAN P. CARROLL
 
 
Jonathan P. Carroll
 
 
President
 
 
 
 
 
LAZARUS REFINING & MARKETING, LLC
 
 
 
 
 
/s/ JONATHAN P. CARROLL
 
 
Jonathan P. Carroll
 
 
President
 
 
 
 
 
NIXON PRODUCT STORAGE, LLC
 
 
 
 
 
/s/ JONATHAN P. CARROLL
 
 
Jonathan P. Carroll
 
 
President
 
 
 
 
 
BLUE DOLPHIN PIPE LINE COMPANY
 
 
 
 
 
/s/ JONATHAN P. CARROLL
 
 
Jonathan P. Carroll
 
 
President
 
 
 
 
 
BLUE DOLPHIN PETROLEUM COMPANY
 
 
 
 
 
/s/ JONATHAN P. CARROLL
 
 
Jonathan P. Carroll
 
 
President
 
 
 
 
 
BLUE DOLPHIN SERVICES CO.
 
 
 
 
 
/s/ JONATHAN P. CARROLL
 
 
Jonathan P. Carroll
 
 
President
 
 
 
 
 

 
 
